DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 4/30/2022. Claims 1, 3-9, 11-17, 19-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/22, regarding the 35 USC 103 claim rejections, have been fully considered but they are not persuasive. More specifically, applicant argues, 
“Specifically, neither London nor Herzig, whether taken alone or in combination, teach or suggest “build[ing] ... a directed graph of a plurality of nodes each described by code for a conversational agent, the code comprising one or more dialog-based features, wherein each node of the plurality of nodes comprises the one or more dialog-based features comprising a text type and responses expected” (emphasis added) as present in claims 1, 9 and 17.”.
However, the Examiner does not concur with the applicant’s assessment of the prior art, wherein London explicitly teaches of a directed graph, which comprises dialog features including a text type and responses expected (paragraphs [0009, 0010, 0009-0026]- his knowledge tree graph template, wherein each specific node contains a list of acceptable responses, wherein the knowledge tree graph explicitly defines the type of text, query/command, etc. and every single dialog node has a list of acceptable responses, the Examiner notes in the nodes, every single node/state which is clearly noted by type, see his command/query discussion includes the set of commands and acceptable or expected responses from the user, based on the prompts or input accepted at the node for that particular node purpose or state, the expected responses are no different in interpretation than the expected responses as taught by the applicant in paragraphs [0033-0043], wherein the applicant clearly discusses a question or statement type and expected responses). Both the applicant and London include a node/state to node/state directed graph with edges connecting each state, and the node templates defining the dialog in the knowledge graph, which carries the expected responses in various forms from a list of expected responses, to acceptable responses for slots (similar to the applicant’s slot discussion). The Examiner notes, there isn’t a single node in a type such as a dialog state to state transition that includes commands or reservation inputs, that are missing the expected responses from a user and the text type, as in the nodes required to complete a dialog with respect to taking reservations, based on his description of the knowledge-tree graph template and nodes/states, and acceptable responses.  Therefore, the applicant’s corresponding arguments are deemed non-persuasive. The Examiner further notes the references cited in the pertinent prior art section below, which explicitly illustrate and discuss the properties of each node in a conversation tree, wherein the features include expected responses and text types. 
 Applicant’s arguments, with respect to 35 USC 112 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1-20 have been withdrawn. 
Claim Objections
Claim 3, 11, and 19 are objected to because of the following informalities:  Claim 3 depends on claim 2, claim 11 depends on claim 10, and claim 19 depends on claim 18, wherein claims 2, 10 and 18 have been cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
London (US 2016/0117593) in view of Herzig et al. (Herzig, US 2019/0188261).
As per claim 1, London teaches a method, comprising: 
building, by a computer (paragraphs [0050-0057]-his computer processor hereinafter, for all “computer executable instructions”), a directed graph of a plurality of nodes each described by code for a conversational agent, the code comprising one or more dialog-based features (Figs. 2-10B-his directed graphs, including arrows to nodes, paragraphs [0157-0162, 0250]-his KTG, knowledge tree graph including direction edges to nodes, including dialog-based features, such as text, responses and the like, see his KTG built discussion), 
wherein each node of the plurality of nodes comprises the one or more dialog-based features comprising a text type and responses expected (paragraphs [0009, 0010, 0009-0026]- his knowledge tree graph template, wherein each specific node contains a list of acceptable responses, wherein the knowledge tree graph explicitly defines the type of text, query/command, etc. and every single dialog node has a list of acceptable responses, the Examiner notes in the nodes, every single node/state which is clearly noted by type, see his command/query discussion includes the set of commands and acceptable or expected responses from the user, based on the prompts or input accepted at the node for that particular node purpose or state, paragraph [0010-0013, 0081-0089]-his nodes comprising text types, concepts, list of acceptable/expected responses, actions, profiles, etc. Fig. 6A-8);
responsive to receiving a dialog change to a first node of the plurality of nodes of the conversational agent, identifying, by the computer, at least one additional node from the plurality of nodes that have similar textual and structural content as the first node (paragraph [0131-0137, 0012]-his dialog change in a particular node, and dynamic access to other related nodes for adapting and incorporating the changes into KTG nodes, based on proper relationships, including user text and grammatic structure); and 
updating, by the computer, the first node with the dialog change (ibid-each related and affected node, including the particular node with the dialog change, is updated with the appropriate context and/or related change information); 
[and propagating, by the computer, the at least one additional node with the dialog change to the first node] (ibid-each related and affected node, including the particular node with the dialog change, is updated with the appropriate context and/or related change information). 
London does not explicitly teach that which Herzig teaches updating, by the computer, the first node with the dialog change and propagating, by the computer, the at least one additional node with the dialog change to the first node (paragraphs [0041, 0047, 0048]-his node and all hotspot nodes, wherein the corresponding changes to responses are propagated and updated accordingly).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of London and Herzig to combine the prior art element of building a directed graph and modifying nodes based on changes as taught by London with propagating similar changes to the relevant nodes as taught by Herzig as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be ensuring the responses at each node level are congruent to an adjusted and desired level (ibid-Herzig).
As per claims 3, 11 and 19, London further makes obvious the method according to claim 2, wherein each node of the plurality of nodes comprises one or more additional features (ibid) comprising: 
conditional logic, context variables, action, confidence thresholds, and integration information (ibid-see above context, action, statistics, integration of information to the KTG nodes, wherein the statistics are used to modify, adapt KTGS, see also paragraphs [0047, 0061, 0096, 0255]). 
As per claims 4, 12 and 20, London with Herzig further makes obvious the method according to claim 1, wherein, responsive to receiving the request for the dialog change to the particular node from among the plurality of nodes of the conversational agent, evaluating, by the computer, the directed graph to identify the additional selection of nodes from the among the plurality of nodes that have similar textual and structural content as the dialog change based on the textual and structural content, further comprises: 
responsive to the dialog change comprising a textual change, evaluating, by the computer, the directed graph to identify the additional selection of nodes from among the plurality of nodes that have similar textual and structural content as the first node as the textual change (ibid-paragraphs [0096, 0097, 0134-0137, 0012]-as his textual dialog change, and the change modifying and adapting all relevant KTGs nodes, each updated and modified related node used to maintain context of changes, ibid-Herzig-his textual response change reflecting the propagated empathic responses). 
As per claims 5 and 13, London teaches the method according to claim 4, further comprising: evaluating, by the computer, the directed graph to identify the selection of nodes that have similar textual and structural content as the textual change by evaluating one or more of a prompt consistency, a textual tone and voice consistency, a voicebot consistency, and a hotspot consistency (paragraphs [0009-0011, 0058]-as his prompt and tone/voice consistency dynamic modification to the relevant KTGs nodes, ibid-Herzig-his hotspot and chatbot consistency). 
As per claims 6 and 14, London with Herzig make obvious the method according to claim 1, wherein, responsive to receiving the request for the dialog change to the particular node from among the plurality of nodes of the conversational agent, evaluating, by the computer, the directed graph to identify the additional selection of nodes from the among the plurality of nodes that have similar textual and structural content as the dialog change based on the textual and structural content, further comprises: 
responsive to the dialog change comprising a structural change, evaluating, by the computer, the directed graph to identify the additional selection of nodes from among the plurality of nodes that have similar textual and structural content as the structural change (ibid-Herzig, paragraph [0041-0047]-each relevant node, having corresponding reflection, response statement modified with similar empathic responses, thus changing the structure of each response, see London text response and alternate structure for the response). 
As per claims 7 and 15, London with Herzig make obvious the method according to claim 6, further comprising: evaluating, by the computer, the directed graph to identify the selection of nodes that have similar textual and structural content as the structural change by evaluating one or more of new entity consistency and content variable consistency (ibid-Herzig, paragraphs [0041-0047, 0032-0034]-his nodes evaluated for new entity consistency and content variable consistency). 
As per claims 8 and 16, London with Herzig make obvious the method according to claim 1, wherein updating, by the computer, the code for the first node and the at least one additional node to propagate the dialog change in the conversational agent further comprises: 
sending, by the computer, a request from source control to a developer interface for a user to approve a respective proposed change for each of the first node and the at least one additional node to the conversational agent as stored by source control (ibid-Herzig paragraphs [0047, 0048, 0041, 0042]-his user and dialog designer approval for each respective proposed change to the nodes); 
responsive to receiving a user approval for the request, updating, by the computer, a selection of configuration files comprising the code for the first node and the at least one additional node with each respective proposed change from among the plurality of configuration files of the conversational agent (ibid-see his updating discussion); and storing, by the computer, an updated version of the conversational agent with the updated selection of configuration files, by the source control (ibid, Herzig-his updating discussion, and corresponding dynamic updated response module, as containing the approved and updated version of the agent and selected configurations files). 
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that London with Herzig make obvious a system computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (London, paragraphs [0050-0057]-his computer processor, computer machine and machine hereinafter, for all “computer executable instructions”, storage media and memory), the stored program instructions comprising: program instructions to build a directed graph of a plurality of nodes each described by code for a conversational agent, the code comprising one or more dialog-based features (ibid-see claim 1, corresponding and similar limitation), wherein each node of the plurality of nodes comprises the one or more dialog-based features comprising a text type and responses expected (ibid); 
program instructions, responsive to receiving a dialog change to a first node of the plurality of nodes of the conversational agent, to identify at least one additional node from the plurality of nodes that have similar textual and structural content of the fist node (ibid); program instructions to update for the first node with the dialog change (ibid); and program instructions to propagate the at least one additional node with the dialog change to the first node (ibid).
As per claim 17, claim 17 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer readable medium is deemed to embody the method, such that London with Herzig make obvious a computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to (London, paragraphs [0050-0057]-his computer processor, computer machine and machine hereinafter, for all “computer executable instructions”, storage media and memory): build, by a computer, a directed graph of a plurality of nodes each described by code for a conversational agent, the code comprising one or more dialog-based features (ibid-see claim 1, corresponding and similar limitation), wherein each node of the plurality of nodes comprises the one or more dialog-based features comprising a text type and responses expected (ibid); responsive to receiving a dialog change to a first node of the plurality of nodes of the conversational agent, identify, by the computer, at least one additional node from the plurality of nodes that have similar textual and structural content as the first node (ibid-see claim 1, corresponding and similar limitation); update, by the computer, for the first node with the dialog change (ibid); and propagate, by the computer the at least one additional node with the dialog change to the first node (ibid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Mazza et al. (US 2019/0182382, 11,425,255, 11,425,254) explicitly teaches having a dialog tree with each node configured with expected responses, and text types. 
Mandal et al. (US 10,817,578) teaches of a conversation tree with nodes containing expected responses, text type, and many other various fields attached to each and every node in the conversation node tree structure. 
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
8/26/2022